El Juez Asociado Señou Franco Soto,
emitió la opinión del tribunal.
Este un caso sobre cobro de una póliza de seguro en que se declaró sin lugar 1a. demanda y que por sus circunstan-cias especiales podemos distinguirlo del de Catalina Beamud v. Porto Rico & American Insurance Company, resuelto en el día de boy.
En primer lugar, el apelante admite en su alegato que la demandante1 recibió el día anterior al siniestro una carta certificada en la cual se le notificaba la cancelación de la póliza. La autoridad para cancelar la compañía en cual-quier tiempo, mediante aviso, se funda en una cláusula del contrato redactada en iguales o parecidos términos que la contenida en la del caso de Beamud, supra.
Aparece claro que el incendio ocurrió en un tiempo de-masiado remoto al aviso para que sea posible sostener, como lo hace la apelante, que el. aviso fué dado en inmi-nente peligro de ser destruida la casa. El aviso en el caso de Beamud fué dado a las seis y media de la tarde y pocas horas antes de ocurrir el incendio. Sin nada que demos-trara en dicho caso ninguna relación o colusión en los he--chos por parte de la demandante y existiendo indicaciones por la compañía de que algo pudiera suceder a las pocas horas, ello equivaldría a decir que el peligro era más o me-nos inmediato o amenazante y sin oportunidad por la hora en que fué dado el aviso, de acudir a otra compañía asegu-radora para obtener un nuevo seguro.
En segundo lugar, aunque la corte inferior se limitó a fundar su sentencia en la interpretación estricta del conve-nio, existe prueba, sin embargo, de ciertos hechos sospecho-sos que no presentan limpio este caso. Como quince días antes del siniestro, la casa contigua, también propiedad de la apelante, despedía un fuerte olor a gasolina y varios días tuvo que ser forzosamente vigilada por la policía. Tan luego la policía cesó en su vigilancia, salió el fuego de dicha *451casa y se propagó, destruyendo la casa contigua cuyo se-guro es objeto de este pleito.
Como cuestión de lieclio aparece además que Kauffmann era socio de S. V. L. Lippitt, agente general de la compañía aseguradora, y éste después de investigar por sí mismo el caso, fué quien ordenó la cancelación, autorizando al pri-mero por teléfono desde Mayagüez, donde radicaba la casa asegurada, para que diera el aviso cancelando la póliza en la forma que fué verificado.

Por todo lo expuesto, debe confirmarse la sentencia ape-lada.

Los Jueces Asociados Señores 'Wolf y Aldrey están con-formes con la sentencia.